Citation Nr: 0211177	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
headaches, claimed as secondary to service-connected 
bilateral dislocation of the temporomandibular joints with 
eminectomy.  

2.  Entitlement to service connection for ear pain, claimed 
as secondary to service-connected bilateral dislocation of 
the temporomandibular joints with eminectomy.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression.  

(The issues of entitlement to service connection for a 
psychiatric disability and a sinus condition will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1973 
to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The case was previously before the Board in March 2001, when 
it was remanded for further development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).  

In March 2001, the Board remanded the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a bilateral knee 
disorder.  Development of that issue led to the grant of 
service connection.  The record does not show disagreement 
with any aspect of that grant.  Therefore, there is no knee 
issue before the Board at this time.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a psychiatric 
disorder and a sinus condition pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The service-connected headaches do not approximate the 
disability associated with migraine with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.

3.  The veteran has myofascial pain dysfunction, claimed as 
phantom ear pain, as the result of the service-connected 
bilateral dislocation of the temporomandibular joints with 
eminectomy.  

4.  In a February 1998 rating decision, the RO denied service 
connection for major depression.  The veteran was notified by 
letter dated March 3, 1998.  He did not submit a notice of 
disagreement within the following year.  

5.  At the time of the February 1998 rating decision, the 
only disability for which service connection had been 
established was the dislocation of the TMJ's, bilateral, with 
eminectomy.  At that time, there was no evidence connecting a 
psychiatric disability to a service-connected disability.  

6.  Since the February 1998 rating decision, service 
connection has been established for knee disorders and there 
is a medical opinion linking the knee disorders to 
psychiatric symptoms.  This evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for headaches, claimed as secondary to service-connected 
bilateral dislocation of the temporomandibular joints with 
eminectomy, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.20 and Code 8100 
(2001) 

2.  Myofascial pain dysfunction, claimed as phantom ear pain, 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

3.  The February 1998 rating decision is final; evidence 
received since this decision is new and material and the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, to include major depression 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The veteran's application for benefits is complete.  The 
rating decision, statement of the case, and supplemental 
statement of the case notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits and there is no reasonable possibility that further 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  VA has made 
reasonable efforts to obtain relevant records (including 
private records) which the veteran adequately identified and 
authorized VA to obtain.  All relevant Federal records have 
been obtained.  Social Security Administration (SSA) medical 
records were obtained.  The service medical records are in 
the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A (West Supp. 2001).

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative have asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Evaluation of Headaches  Service-connected disabilities are 
rated in accordance with a schedule of ratings which are 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).  

There is no specific rating criteria for headaches, claimed 
as secondary to service-connected bilateral dislocation of 
the temporomandibular joints with eminectomy.  The most 
closely analogous disorder would be migraine.  Thus, the 
service-connected headaches will be rated by analogy to 
migraine.  38 C.F.R. § 4.20 (2001).  Migraine with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability will be rated as 
50 percent disabling.  Migraine with characteristic 
prostrating attacks occurring on an average once a month over 
last several months will be rated as 30 percent disabling.  
Migraine with characteristic prostrating attacks averaging 
one in 2 months over last several months will be rated as 10 
percent disabling.  Migraine with less frequent attacks. will 
be rated as 0 percent disabling.  38 C.F.R. Part 4, Code 8100 
(2001).

The current 10 percent rating contemplates a disability which 
is analogous to that produced by migraine with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  The next higher rating, 30 percent, requires 
a disability which is analogous to that produced by migraine 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.  

Here, the evidence consists of SSA medical records, VA 
outpatient record and hospital records, as well as the VA 
examination reports and veteran's description of the severity 
and frequency of his headaches.  The Board has considered all 
the evidence of record.  The most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

As a lay witness, the veteran is capable of describing what 
he experiences and its frequency.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(a)(2)).  

On the most recent VA examination, in January, 2002, the 
veteran described his headaches as occurring four times per 
week.  A typical headache starts in the right temple and 
migrates retro-orbitale on that side.  He feels an intense 
amount of pressure in that area.  There is associated nausea 
and occasional vomiting.  He has photophobia and phonophobia 
with the headache.  Lately, he had been using Tylenol 4, 
which usually resolved the headache within an hour.  
Sometimes the Tylenol did not work and he could have 
headaches lasting up to 2 days.  The diagnosis was chronic 
headaches etiology unclear.  The doctor commented that the 
headaches could not be determined to be traumatic in origin; 
however, they could be related to his temporomandibular joint 
disorder.  

After reviewing the entire record, the Board finds that most 
of the headaches described by the veteran, and described in 
the medical records, do not have the severity of 
characteristic prostrating migraine attacks.  The description 
provided by the veteran indicates occasional incapacitating 
headaches; however, neither the veteran's description nor the 
medical records reflect the frequency which would approximate 
having characteristic prostrating migraine attacks an average 
of once a month over last several months.  Thus, the 
preponderance of the evidence establishes that the service-
connected headaches do not approximate any applicable 
criteria for a higher rating.  38 C.F.R. Part 4, including 
§§ 4.7, 4.20, and Code 8100 (2001).

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see supplemental statement of the 
case dated in March 2002), finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2001).  In this regard, the Board finds that there has been 
no showing by the veteran that this service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Analysis of these provisions discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(a)).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

Service connection for ear pain, claimed as secondary to 
service-connected bilateral dislocation of the 
temporomandibular joints with eminectomy.  The Board must 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal.  See Solomon 
v. Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 
127, 130 (1991).  In this case, a liberal reading does not 
raise a claim for service connection for an ear disorder.  In 
January 1999, the veteran reported that he had ear aches due 
to his service-connected residuals of bilateral dislocation 
of the temporomandibular joints (TMJ's) with eminectomy.  He 
explained that the doctor called it a phantom ear ache 
stemming from problems with the jaw.  It is clear from the 
veteran's description that he is not actually claiming an ear 
disorder, but is addressing pain in the ear area stemming 
from the TMJ's.  Moreover, the extensive medical records do 
not raise an ear claim as there are no findings or diagnosis 
of a chronic ear disorder.  We conclude that it would be 
beyond the Board's jurisdiction and prejudicial to the 
veteran to construe this claim as a claim for service 
connection for an ear disorder.  Rather, a liberal reading 
shows that the veteran is claiming service connection for 
pain in the area of his ears due to the TMJ disorder.  

On the March 1998 VA examination, the veteran complained of 
continuing pain in his TMJ's.  His mouth opened approximately 
42 millimeters with pain on the extreme end.  On opening, the 
mandible deviated slightly to the right then returned to the 
midline on maximal opening.  The range of lateral excursion 
was normal, but with pain.  Protrusive excursion of the 
mandible was normal, but with pain.  X-rays disclosed TMJ 
abnormalities.  The diagnoses included myofascial pain 
dysfunction, both left and right.  

The veteran was again examined by VA, in May 1999.  He 
reported TMJ pain and headaches on chewing.  The examiner 
described the surgical scars.  His mouth opened approximately 
43 millimeters.  Protrusive excursion was normal, but with 
pain.  The doctors findings included myofascial pain 
dysfunction to the muscles of mastication which causes 
headaches.  

Liberally construing the veteran's claim, it appears that the 
ear area pain is the same as the myofascial pain, diagnosed 
in 1998 and 1999.  Since a VA dentist linked this pain to the 
service-connected TMJ disorder, the evidence supports 
secondary service connection.  There is no evidence against 
the claim.  That is, there is no evidence that the veteran 
does not have the pain or that it is not linked to the 
service-connected disability.  

New and material evidence to reopen a claim for service 
connection for major depression  In a February 1998 rating 
decision, the RO denied service connection for major 
depression.  The veteran was notified by letter dated March 
3, 1998.  He did not submit a notice of disagreement within 
the following year.  38 C.F.R. § 20.302 (2001).  Decisions of 
the RO which are not appealed in the time allowed by law are 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
[In this case, the claim to reopen was received before August 
29, 2001, so the changes effective that date do not apply.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156(a), effective August 29, 
2001.]

VA outpatient records contain diagnoses of depression or 
major depression in July, August, and November 1996, December 
1996, January 1997 and October 1997.  Major Depression was 
diagnosed on VA hospitalization in November 1996.  On most 
reports, pain symptoms were noted but the reports did not 
implicate the pain symptoms in the psychiatric disorder.  On 
a VA clinical record dated in February 1997, the diagnosis 
was major depression and there was a notation that the mood 
disorder was due to the knees.  

In an February 1998 rating decision, the RO denied service 
connection for major depression.  At that time, the only 
disability for which service connection had been established 
was the dislocation of the TMJ's, bilateral, with eminectomy.  
Service connection had not been established for the knee 
disorders and there was no competent medical opinion linking 
the major depression to any other disability.  

PTSD (post traumatic stress disorder) was diagnosed in 
outpatient treatment notes of January 1998, August 1998, 
January 1999, November 1999, January 2000, and September 
2000.

On VA examination in May 1999, the psychiatric diagnoses were 
major depression and panic disorder.  The doctor commented 
that the panic disorder was trauma related from the 
experience which injured the veteran's knees.  

Clinical evaluation in February and May 2001 resulted in 
diagnoses of PTSD, depression NOS (not otherwise specified), 
and panic disorder.  

A detailed VA mental examination was done in February 2001.  
The pertinent diagnoses were major depressive disorder, 
recurrent, psychotic disorder, not otherwise specified, and 
panic disorder.  The doctor stated that he was not able to 
make a diagnosis of PTSD.  

A March 2002 rating decision granted service connection for 
degenerative joint disease of the right and left knees.  

Since a February 1997 VA clinical record expressed the 
opinion that the mood disorder was due to the knees and a May 
1999 VA examination concluded with an opinion that the panic 
disorder was related to the knees, and the knees are now 
service-connected, there is now evidence that the veteran's 
variously diagnosed psychiatric disorder is related to a 
service-connected disability.  This is evidence which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, the claim must 
be reopened and the claim for service connection for a 
psychiatric disability considered on the basis of all 
evidence, both old and new.  These considerations warrant 
further development in this case.  


ORDER

An evaluation in excess of 10 percent for headaches is 
denied.  

Service connection for myofascial pain is granted.  

The petition to reopen a claim for service connection for an 
acquired psychiatric disability is granted.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

